Citation Nr: 1425618	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for the residuals of surgery to the right shoulder for a rotator cuff tear with status-post compression.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  

In July 2010, the Veteran appeared and testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board most recently remanded the Veteran's claims in November 2013, and the claims have since been returned to the Board for adjudication.

The Board notes that the Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  However, only one organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim.  38 C.F.R. § 14.631(e)(1) (2013).  A power of attorney may be revoked at any time.  38 C.F.R. § 14.631(f)(1) (2013).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney.  Id.  

In February 2013, the Veteran executed a valid VA Form 21-22 appointing Vietnam Veterans of America (VVA) as his representative in these matters.  The Veteran has not revoked VVA as his representative.  In correspondence received by VA in May 2014, the Veteran indicated that he wished to have "Veterans Helping Veterans NOW" represent him in these matters.  The Board notes that Veterans Helping Veterans NOW is not an accredited Veterans Service Organization (VSO).  Following receipt of the documents from Veterans Helping Veterans NOW, VVA submitted a detailed appellate brief in support of the Veteran's claims.  As there has been no revocation of VVA as the Veteran's representative, they are continued as the Veteran's representative until such a time that the Veteran revokes their representation.  

It appears that the Veteran wishes to reopen issues identified in an April 2014 submission to VA by a person assisting the Veteran with his claims.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claim for a low back disability and claim for § 1151 benefits for his right shoulder problems. 

Service Connection

The Veteran's representative argues that there has not been substantial compliance with the November 2013 remand directives for his low back claim.  Namely, the representative notes that the examiner was asked to specifically comment on the continuity of symptoms expressed by the Veteran, but he failed to do so.  As such, the Veteran requests a new opinion that substantially complies with the November 2013 directive.  After considering the recent arguments submitted by the Veteran's representative, the Board finds that a remand for a supplemental opinion is necessary.

§ 1151

The Veteran's representative argues that the February 2014 opinion with respect to right shoulder disability was inadequate, and a new opinion should be obtained.  Specifically, the representative notes that the examiner did not consider whether any post-surgical, VA physical therapy (PT) may have caused an additional right shoulder disability due to the foreseeable consequence of the treatment the Veteran received or, whether they are the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in providing treatment.  The February 2014 opinion generally referenced post-surgical care, but did not specifically address PT's impact on the Veteran's current right shoulder complaints.  

The Board is aware of the representative's argument that the AMC/RO did not seek an opinion from the February 2011 VA examiner, and this failed to substantially comply with the November 2013 remand directives.  However, the directives indicated that the February 2011 examiner should provide the opinion "if possible."  In that regard, the Board cannot find that substantial compliance was not met here as an appropriate examiner provided an opinion in lieu of the February 2011 examiner.  

Nevertheless, the Board finds that a supplemental opinion is required to specifically address the argument that the Veteran's post-surgery PT caused an additional right shoulder disability due to the foreseeable consequence of the treatment the Veteran received or, whether they are the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in providing treatment.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the same examiner who provided the February 2014 opinion on the right shoulder, if possible, to review the claims folder/electronic records and determine whether any of the actions accomplished by VA personnel, either during the surgical procedure or afterwards, was careless, negligent, indicative of medical personnel lacking proper skill, an error in judgment or a similar instance of fault.  If the February 2014 examiner is not available, provide the claims folder/electronic records to an examiner with the appropriate expertise to provide the requested opinion.  

The examiner should specifically comment on whether the Veteran's post-surgery experiences-including his physical therapy-and the purported failure of the surgery were the "necessary consequences" certain to result from, or were intended to result from the medical and surgical treatment administered by the VA hospital personnel. 

The complete rationale for all opinions expressed must be provided and the examiners should discuss any contrary opinions. 

2.  The RO/AMC should arrange for the same examiner who provided the December 2013 VA opinion, if possible, to review the claims folder/electronic records and determine whether it is at least as likely as not that any disability of the lower back is due to his military service or any incident therein.  In accomplishing these tasks, the appropriate examiner must specifically discuss the Veteran's report of continuity of symptoms since service.  If the December 2013 examiner is not available, provide the claims folder/electronic records to an examiner with the appropriate expertise to provide the requested opinion.  

The complete rationale for all opinions expressed must be provided and the examiners should discuss any contrary opinions. 

3.  Ensure that the examination reports comply with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

4.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



